Citation Nr: 1803492	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  05-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error in the August 1974 rating decision denying service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In June 2007, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, pursuant to a Joint Motion for Remand, the Court vacated the Board's June 2007 decision on the basis that the VA had failed to provide the Veteran with proper notice.  This issue was again denied by the Board in February 2016.  In a separate February 2016 decision the Board found that August 1974 and May 1986 rating decisions denying entitlement to service connection for a back disability were not clearly and unmistakably erroneous.

In a March 2017 Memorandum Decision, the Court found that the Board failed to adequately address whether a March 1975 filing was a timely notice of disagreement.  The Court therefore remanded the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a back disability for readjudication in light of the foregoing.  The Court found that the issue of whether there was clear and unmistakable error in the August 1974 rating decision was inextricably intertwined with the issue of finality, and both Board decisions were, to this extent, set aside and remanded.  The Board's finding that there was no clear and unmistakable error in the March 1986 rating decision was affirmed.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for residuals of a back injury was denied in an August 1974 rating decision.  

2.  VA reasonably found that the weight of the evidence of record at the time of the August 1974 decision did not indicate that the Veteran had a current low back disability incurred in his military service.  The August 1974 decision was accurately supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

3.  Correspondence submitted in March 1975 was not submitted by the Veteran or an authorized representative, and as such is not a valid notice of disagreement.  As a timely notice of disagreement was not thereafter filed the August 1974 rating decision is final.

4.  A claim to reopen the issue of entitlement to service connection for a back disability was last denied in a May 1986 rating decision.  The Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.

5.  The evidence added to the record with regard to the back since the May 1986 rating decision is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1974 rating decision that denied entitlement to service connection for a back disability was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2017).

2.  The August 1974 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 19.111 (1974).

3.  The May 1986 rating decision denying entitlement to service connection for a back disability is final.  New and material evidence to reopen the claim for service connection for a back disability has not been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  By correspondence dated in May and November 2013, VA advised the Veteran of the information and evidence needed to substantiate the petition to reopen the claim of entitlement to service connection for a back disability.  

The Board notes that the Veterans Claims Assistance Act of 2000 is inapplicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c) (2017).

Clear and Unmistakable Error

Unappealed rating decisions are final, and a final rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves clear and unmistakable error, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14). 

A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

An assertion of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger, placing a heavy burden on the claimant.  Fugo, 6 Vet. App. at 43-44; see also Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

In an August 1974 rating decision entitlement to service connection for a back disability was denied.  VA found that residuals of a back injury were not shown on examination in May 1974.  As discussed above, although correspondence expressing disagreement with the decision was submitted by an attorney on behalf of the Veteran in March 1975, the notice of disagreement was not submitted by an authorized representative, and was not accepted by VA as a valid notice of disagreement.  

Under 38 C.F.R. § 19.111(a) (1974) a notice of disagreement may be filed by a claimant or an authorized representative of a recognized service organization, attorney, or agent, provided a proper power of attorney or declaration of representation has been filed.  Under 38 C.F.R. § 19.130 (1974) a written declaration of representation by an attorney stating that he is a member in good standing of the bar of the highest court of any State and that he is authorized to represent a claimant in whose benefit he acts will, in the absence of evidence to the contrary, qualify him to represent the claimant.

A careful review of the March 1975 submission reveals that it was submitted by an attorney.  Nowhere in the letter, however, did the attorney state that he was a member in good standing of the bar of the highest court of any State.  Further, nowhere in the latter did the attorney state that he was authorized to represent the appellant.  As such, as a matter of law, the March 1975 submission was not submitted by either the Veteran or an authorized representative, and consequently it may not be recognized as a timely notice of disagreement.

The evidence further shows that the Veteran was advised of the problems with the March 1975 submission, but he did not thereafter submit either a timely authorization for that attorney to represent him, a new and valid notice of disagreement, or new and material evidence within a year of the decision.  The decision became final.  38 U.S.C. § 7105.

In an April 2012 motion, the appellant's representative asserted clear and unmistakable error in the August 1974 rating decision.  It was argued that a back injury during service had resulted in the appellant suffering from a chronic and continuing disability and that the appellant had met the requirements for service connection in accordance with VA regulations since the time he filed his original claim for service connection in May 1973.

The representative did not at that time allege any specific error in the August 1974 rating decision, but only recited the evidence of record and expressed dissatisfaction with the denial to grant his claim for service connection.  Such assertions amount to no more than a disagreement as to how the facts were weighed.  Because disagreement over how the facts were weighed and evaluated cannot constitute clear and unmistakable error, the Board finds that a valid allegation of clear and unmistakable error has not been raised.  As such, the motion alleging clear and unmistakable error in the August 1974 rating decision must be dismissed.

The Court's March 2017 Memorandum Decision did not disagree with the Board's February 2016 finding, but set aside and remanded this issue solely because it was found to be inextricably intertwined with the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a back disorder.

In the Appellant's Brief submitted by the Veteran's attorney in July 2016, he argued that the Veteran was a combat infantryman in the Republic of Vietnam, and that his back injury was consistent with an injury sustained in combat.  It was therefore argued that the August 1974 rating decision committed clear and unmistakable error by failing to apply the presumption of credibility allowed for combat veterans under 38 U.S.C. § 1154(b) (2012).  He wrote that had the adjudicator applied this presumption in August 1974, a manifestly different outcome would have resulted.

This July 2016 argument was not presented in conjunction with the Veteran's initial petition for clear and unmistakable error.  The Court has held that because clear and unmistakable error must be pled with some degree of specificity, the change of a theory underlying a clear and unmistakable error claim could, in certain cases, be interpreted as representing not an appeal of the original clear and unmistakable error claim, but an entirely new claim of clear and unmistakable error.  Jordan v. Principi, 17 Vet. App. 261, 269 (2003), aff'd sub nom. Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005).  In this case, however, because the Veteran had previously failed to advance any valid allegation of clear and unmistakable error in the August 1974 rating decision, the Board will accept this argument as part of the claim on appeal and address it at this time.

The Veteran argues that the August 1974 rating decision committed clear and unmistakable error by failing to properly consider the combat presumption under 38 U.S.C. § 1154(b).  That provision provides that veterans who engaged in combat with the enemy can prove that a disease or injury was incurred or aggravated in service by lay evidence alone, as long as the evidence is consistent with circumstances of service and is not rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 1154(b); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  

The Veteran is a combat veteran of the Vietnam War.  Significantly, the claimant asserts that he injured his back while lifting blocks of ice, and that he later reinjured his back while on leave.  There is no suggestion by the appellant that he was lifting ice while actually engaged in combat with the enemy, or that when he reinjured his back on leave he was then engaged in combat.  All indications are that he lifted ice and was on leave while engaged in activities other than active combat against enemy forces.

Although the Veteran has not alleged any injury actually occurring during combat actions, the presumption under 38 U.S.C. § 1154(b) could allow for the Veteran's lay statements alone to establish that an in-service back injury did occur, if it were found to be consistent with the circumstances of his service.  The evidence, however, shows that the question of an in-service back injury was not at issue at the time of the August 1974 rating decision.  The August 1974 rating decision stated that the Veteran had checked yes to back trouble and indicated low back pain on occasion.  The August 1974 rating decision acknowledged that the Veteran was also hospitalized for a back condition while he was home on leave due to thoracic and lumbar back pain after throwing a bowling ball.  The August 1974 rating decision discussed an October 1971 service treatment record showing a diagnosis of lumbosacral sprain.  The August 1974 rating decision, however, denied the Veteran's claim because no residuals of a back injury were found at the May 1974 VA examination.

The Veteran's in-service back problems were therefore well documented at that time, and they were clearly considered by August 1974 rating decision.  There is no indication of any further back injury caused by combat, nor had the Veteran asserted any further back injury than those that were already noted in service.  The Board therefore finds that application of 38 U.S.C. § 1154(b) was not appropriate at that time, as there was no in-service injury at issue where the Veteran had provided lay statements regarding its occurrence and additional medical evidence was not available to corroborate that occurrence.

The Veteran's attorney asserts that had the RO applied the combat presumption under 38 U.S.C. § 1154(b), the evidence would have warranted granting service connection.  The Board disagrees.  The August 1974 rating decision denied the Veteran's claim not on the basis of the lack of an in-service injury, but because the claimant was not found to have any current back disorder.  The presumption allowed under 38 U.S.C. § 1154(b) does not reduce the other requirements necessary to establish service connection, such as the existence of a current disability and evidence of a nexus between that disability and the in-service injury.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  The provisions of 38 U.S.C. § 1154(b) only assist in establishing the occurrence of the in-service injury.  This statute does not provide a substitute for required medical nexus evidence or the existence of a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Dalton v. Nicholson, 21 Vet.App. 23, 37 (2007).

The application of 38 U.S.C. § 1154(b) would have had absolutely no impact on the RO's finding that the Veteran did not have a current back disability at the time of the August 1974 rating decision.  The August 1974 rating decision denied the claim not on the basis of the lack of an in-service injury, but on the basis of the lack of a current disability.  The Veteran and his attorney have not provided any other reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the August 1974 rating decision would have been manifestly different.  

Aside from the assertion that the application of 38 U.S.C. § 1154(b) would have changed the outcome of the August 1974 rating decision, the Veteran and his attorney essentially only argue that they disagree with the way the evidence was weighed at the time of that decision.  While there was medical evidence at the time that the Veteran had been treated for back pain in the years following his separation from service, the RO adjudicator found this evidence to be outweighed by other medical evidence showing that the Veteran did not have a current low back disability.  Such evidence could have led reasonable people to reach different conclusions.  It therefore follows that the August 1974 rating decision was not clearly and unmistakably erroneous.

In sum, the Board finds that the August 1974 decision letter, which was a final rating decision, was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of clear and unmistakable error in the August 1974 decision that denied entitlement to service connection for a back injury.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of clear and unmistakable error.   

With regard to clear and unmistakable error motions, the benefit of the doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell v. Principi, 3 Vet. App. 310 (1992) ) (The benefit of the doubt doctrine is not applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involves more than a disagreement as to how the facts were weighed or evaluated).

New and Material Evidence

Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

The Veteran appeals the denial to reopen the claim of entitlement to service connection for a back disability.  In an August 1974 rating decision, service connection for a back injury was denied.  The RO found that residuals of a back injury were not shown on examination in May 1974.  

As noted above, in March 1975 VA received a "notice of disagreement" with the August 1974 rating decision submitted by a law firm that had not been appointed as an authorized representative of the Veteran.

The regulations in effect at the time stated that the claimant and his representative will be informed of the right to initiate an appeal by the filing of a notice of disagreement in writing, and to constitute an appeal, a timely notice of disagreement and be submitted.  38 C.F.R. §§ 19.109, 19.112 (1975).  A notice of disagreement was defined as a "written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction."  38 C.F.R. § 19.113 (1975).  "A notice of disagreement and a substantive appeal may be filed by a claimant personally or by an accredited representative of a recognized service organization, attorney, or agent, provided a proper power of attorney or declaration of representation, as applicable, has been filed."  38 C.F.R. § 19.111(a) (1975).

Because there was no documentation indicating that any attorney at the law firm that submitted the March 1975 correspondence had been appointed as a representative for the Veteran, this "notice of disagreement" was not submitted by an authorized representative, and it was not a valid notice of disagreement under 38 C.F.R. § 19.111(a).  The RO sent the law firm and the Veteran a letter in March 1975, stating that there was no outstanding Power of Attorney or Declaration of Representation for that attorney, and that a signed statement from the claimant was required showing the nature and extent of the representation and indicating whether a previously existing Power of Attorney was to remain in effect or be revoked.  See 38 C.F.R. § 14.629(b)(2) (1975).  It stated that "to complete process of the Notice of Disagreement and the Statement of the Case... the signed statement of the claimant should be furnished within 30 days from the date of this letter."  This clearly indicated to the attorney and the Veteran that, as an attorney who had not been properly appointed with power of attorney or declaration of representation, the notice of disagreement had not been accepted.

The Veteran did not submit another notice of disagreement, nor did he submit new and material evidence within a year of the decision.  The August 1974 rating decision is therefore final.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.156, 3.160(d), 19.109, 19.110, 19.111 (1975).

In January 1986, the Veteran filed a petition to reopen his claim of entitlement to service connection for a back disability.  In a May 1986 rating decision, the Veteran's petition to reopen his claim was granted, as the claimant was shown to have a current low back disability, but the claim was denied on the merits.  VA found there was no finding of such disability at discharge from service and there also was an absence of pertinent findings on VA examination in 1974.  VA also found no evidence showing continued treatment for a back disorder during the first few years after the Veteran's discharge from active duty.  The Veteran was notified of the decision in June 1986.  He did not appeal that decision or submit new and material evidence within a year of the decision.  Hence, the May 1986 rating decision became final.  Id.

The Veteran submitted the current claim to reopen the claim of entitlement to service connection for a back disability in March 2004.  No claim of entitlement to service connection for a back disability was pending at that time, as the August 1974 and May 1986 rating decisions have been found to be final decisions.

At the time of the last final denial in May 1986, the record contained service treatment records which showed complaints of back pain.  In October 1971, the Veteran was noted to have previously been in traction for his back, and that he was now complaining of back pain.  The diagnosis was a chronic lumbosacral strain.  At separation, there was no reported abnormality of the spine or musculoskeletal system.  The evidence also included treatment at Sacred Heart Hospital in September 1971 for back pain.  

A May 1974 VA hospital summary showed a discharge summary of "history suggestive of lumbar disc disease; however, examination at this time was within normal limits with no evidence of any nerve root compression."

A March 1982 Sacred Heart Hospital treatment record notes the Veteran's report of hearing a popping sound in his back while attempting to lift a washing machine.   The appellant reported a history of back problems at that time.  This record does not reveal an opinion linking a back disorder to service.  

The record also contained the April 1986 VA examination which noted the Veteran's back problem has been quite disabling and has been getting worse over the past 15 years.  It was also noted that it stemmed from an injury in Vietnam in 1971 when he was lifting heavy blocks of ice. 

Since the last final rating decision in May 1986, the Veteran has submitted lay statements asserting that he believes his back disability is related to service.  Treatment records showing continued treatment for the back have been associated with the file.  Also submitted is a March 2005 letter from Dr. M.M. noting the Veteran's self-reported history of back pain beginning in service.  Dr. M.M. noted the Veteran's history of recurrent back pain 15 years later following a post service back injury while bowling.  This letter did not, however, provide a medical opinion regarding the relationship between the Veteran's back pain and his service.  The mere fact that Dr. M.M. wrote down that the Veteran reported a history of injuring his back in service and a history of subsequent back pain does not constitute probative medical evidence of further injury in service or a nexus between the Veteran's current back pain and his service.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  

After carefully reviewing the record, the Board finds that new and material evidence to reopen the claim of entitlement to service connection for a back disability has not been submitted.  The Veteran's claim was last denied on the basis that the evidence did not show a nexus between the current back disability and service.  Although the Veteran has re-submitted evidence showing continued treatment for the back, this fact had already been established.  Therefore, such evidence is cumulative.  

The Veteran has not submitted any competent and probative medical evidence showing that his current back disability is related to service.  The Veteran's lay statements regarding a history of injuring his back in service and later experiencing worsening back pain are duplicative of evidence already of record.  They do not relate to the missing element needed to substantiate the claim-the question of a nexus between the Veteran's current back pain and his service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence on this matter.  Thus, new and material evidence has not been received.  The claim of entitlement to service connection for a back disability is not reopened.  

In sum, the August 1974 and May 1986 rating decisions are final.  The evidence that has been received since the last final decision in May 1986 does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder.  The evidence received since May 1986 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the requirements have not been met to reopen the claim.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

An August 1974 rating decision which denied entitlement to service connection for a back injury, was not clearly and unmistakably erroneous.  The motion to revise that decision is denied.

The application to reopen the claim of entitlement to service connection for a back disability is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


